               Case 2:20-cv-00111-RAJ Document 85 Filed 02/24/20 Page 1 of 2




 1                                                                                   The Honorable Richard Jones

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
10
                                                                )
11   STATE OF WASHINGTON, et al.,                               )    No. 2:20-cv-0111-RAJ
                                                                )
12      Plaintiffs,                                             )    DECLARATION    OF  ERIC
                                    v.                          )    SOSKIN IN SUPPORT OF
13                                                              )    OPPOSITION TO MOTION
     UNITED STATES DEPARTMENT OF                                )    FOR        PRELIMINARY
14   STATE, et al.,                                             )    INJUNCTION          AND
                                                                )    ATTACHING    SUPPORTING
15      Defendants.                                             )    DECLARATIONS
                                                                )
16                                                                   NOTED FOR: FEB. 28, 2020
17

18           I, Eric Soskin, declare as follows:

19       1. I have personal knowledge of all of the facts stated below, and I am over the age of 18 years

20           old.

21       2. I am an attorney with the United States Department of Justice, Civil Division, Federal

22           Programs Branch, Washington, D.C. I have the title of Senior Trial Counsel, and I am the

23           counsel of record for the Defendants in this matter.

24       3. This declaration attaches the three declarations by Defendants’ officials that are cited in

25           Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction, being filed

26           contemporaneously.

27       4. Attached as Exhibit A to this declaration is a true and correct copy of the Declaration of

                                                                                                  United States Department of Justice
     Declaration in Support of Opposition to Motion for Preliminary Injunction and           Civil Division, Federal Programs Branch
     attaching supporting declarations (No. 2:20-cv-111-RAJ) – 1                                     1100 L Street NW, Room 12002
                                                                                                              Washington, DC 20530
                                                                                                                        202-353-0533
               Case 2:20-cv-00111-RAJ Document 85 Filed 02/24/20 Page 2 of 2




 1           Michael F. Miller, Deputy Assistant Secretary of State for Defense Trade Controls in the

 2           Bureau of Political-Military Affairs at the United States Department of State.

 3       5. Attached as Exhibit B to this declaration is a true and correct copy of the Declaration of

 4           Matthew S. Borman, Deputy Assistant Secretary for Export Administration, at the United

 5           States Department of Commerce.

 6       6. Attached as Exhibit C to this declaration is a true and correct copy of the Declaration of

 7           Douglas R. Hassebrock, Deputy Assistant Secretary for Export Enforcement, United States

 8           Department of Commerce.

 9

10   I declare under penalty of perjury that the foregoing is a true and correct statement.

11
     ___Feb. 24, 2020___________                                   _/s/ Eric J. Soskin_______
12   (DATED)                                                       Eric J. Soskin
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                               United States Department of Justice
     Declaration in Support of Opposition to Motion for Preliminary Injunction and        Civil Division, Federal Programs Branch
     attaching supporting declarations (No. 2:20-cv-111-RAJ) – 2                                  1100 L Street NW, Room 12002
                                                                                                           Washington, DC 20530
                                                                                                                     202-353-0533
